DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (US 8,974,002) (“Le”).  Le discloses a frame beam member for an aircraft seat frame (fig. 2: 202) with enhanced dynamic response, comprising: a tubular volume including at least one wall with one or more undulations in a radial direction along a length of the tubular volume (fig. 2: 204, 206, 208), the one or more undulations being configured to allow the tubular volume to absorb energy of a load applied during a flight scenario through local bending of the one or more undulations, the one or more undulations being configured to have a first curvature when unloaded, the one or more undulations being configured to have a second curvature when the load is applied, the second curvature being different than the first curvature (the undulations act to absorb energy from a load by bending at the undulations as are the normal characteristics of such a beam whereby under a load the beam would have a different curvature than unloaded), the frame beam member being one of a plurality of frame beam members of the aircraft seat .
As concerns claim 2, Le discloses the at least one wall of the tubular volume including a single segment with the one or more undulations (fig. 2).
As concerns claim 3, Le discloses the at least one wall of the tubular volume including at least one segment with the one or more undulations and at least one segment with a uniform axial cross-section (fig. 2: 204 and 208 are undulations with a uniform segment being at the end or 206).
As concerns claim 4, Le discloses the at least one wall of the tubular volume including a single segment with the one or more undulations located at a mid-length point of the tubular volume and a segment with the uniform axial cross- section located at each end of the tubular volume (as discussed in regard to claim 3).
As concerns claim 7, Le discloses the one or more undulations being separately positioned a select distance along the length of the tubular volume from an end of the tubular volume (fig. 2: 208 is positioned at a distance from the end of the tubular volume).
As concerns claim 9, Le discloses the one or more undulations comprising a hybrid polygonal and convex curvature shape (as shown in fig. 2)
As concerns claim 10, Le discloses the one or more undulations being arranged at least one of radially outward along the length of the tubular volume (as shown in fig. 2: 204 and 208 are radially outward).
As concerns claim 14, Le discloses the frame beam member being fabricated from a metal, alloy, metalloid, non-metal element, or a compound including at least one of a metal, alloy, metalloid, or non-metal element (col. 2, lines 63, 64).
As concerns claim 15, Le discloses an aircraft seat frame with enhanced dynamic response, comprising: a plurality of frame beam members (fig. 1: 106, 108, 110), each frame beam member of the plurality of frame beam members comprising: a tubular volume including at least one wall with one or more undulations in a radial direction along a length of the tubular volume (fig. 2: 204, 206, 208), the one or more undulations being configured to allow the tubular volume to absorb energy of a load applied during a flight scenario through local bending of the one or more undulations, the one or more undulations being configured to have a first curvature when unloaded, the one or more undulations being configured to have a second curvature when the load is applied, the second curvature being different than the first curvature (the undulations act to absorb energy from a load by bending at the undulations as are the normal characteristics of such a beam whereby under a load the beam would have a different curvature than unloaded), the frame beam member being one of a plurality of frame beam members of the aircraft seat frame, the plurality of frame beam members being configured to couple to a plurality of joints of the aircraft seat frame, at least one joint of the plurality of joints or at least one frame beam member of the plurality of frame beam members being configured to couple to an aircraft body (fig. 1: the beam is one of a plurality of frame members coupled at joints to couple an aircraft seat to the body of the aircraft through the frame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le.  As concerns claims 5 and 6, Le does not expressly teach wherein the uniform cross-section is located at a mid-length of the beam with the undulations located at an end, or wherein the uniform cross-section is located at a first with the undulations located at a second end.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to shape the beam in either of the configurations in order to more appropriately absorb the stresses applied to the beam, as is the purpose of the teachings of Le (paragraphs 0023 and 0026).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Gurvich et al. (EP 3 696 430) (“Gurvich”).  Le does not teach wherein the undulations are spiral in shape.  However, Gurvich teaches providing undulations on a shaft with the undulations being convex (figs. 3A, 3B) or spiral (figs. 5A-5C) in shape based on the desired flexibility or stiffness.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the undulation in a spiral shape in order to provide the desired flexibility or load absorption desired. 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Saada et al. (US 10,717,533) or Jaeger et al (US 10,494,104).  Le does not teach the beam frame member being fabricated from a fiber-reinforced polymer-matrix composite material, the reinforced fibers including at least one of carbon fibers, glass fibers, organic fibers or a combination, the polymer-matrix including a thermoset or a thermoplastic.  However, Saada (Col. 4, lines 62-67) and Jaeger (Col. 3, lines 56-67) teach providing seat frame beam members formed from a fiber-reinforced polymer-matrix composite material with the reinforced fibers including carbon or glass.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the beam of Le to include a fiber-reinforced polymer composition in order to provide the desired weight and ductility of the beam. 
As concerns claims 12 and 13, Le, as modified, teaches the one or more undulations of the at least one wall of the tubular volume being formed on an exterior surface of a mold configured to be removed or remain inserted following fabrication (these limitations are considered product-by-process and are given little patentable weight as the claim is an apparatus claim and only the end result is required to be taught by the prior art).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636